Citation Nr: 1602595	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  10-47 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE
 
Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his Spouse
 
 
ATTORNEY FOR THE BOARD
 
C. Howell, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from May 1976 to May 1980.  He also served in the reserves and National Guard, and served at least one period of active duty for training in July 1981.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The appeal was certified by the RO in St. Petersburg, Florida.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  
 
The Veteran testified at a November 2015 video hearing before the undersigned.  The hearing transcript is located in VBMS.
 
 
FINDINGS OF FACT
 
1.  The Veteran has a current diagnosis of posttraumatic stress disorder.
 
2.  His posttraumatic stress disorder is etiologically related to his active duty service.
 
 
CONCLUSION OF LAW
 
With resolution of reasonable doubt in the Veteran's favor, the criteria for establishing service connection for posttraumatic stress disorder have been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).
 
 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).
 
Laws and Regulations
 
Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).
 
Analysis
 
The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  He has a current diagnosis of posttraumatic stress disorder.  See July 2015 Disability Benefits Questionnaire.  He also has diagnoses of chronic anxiety and depression, and a mood disorder secondary to his general medical condition.  See, e.g., August 2013 and October 2011 VA Treatment Records.
 
In July 1981, the Veteran participated in annual field training as part of his National Guard duty.  During that training, a training grenade exploded near the Veteran, resulting in his currently service-connected tinnitus, vertigo, and impaired hearing.  See November 2015 Board Testimony; October 2015 Rating Decision.  The remaining issue is whether there is a causal relationship between his diagnosis of posttraumatic stress disorder and his service.
 
In a June 2009 VA examination, the Veteran was diagnosed with an unspecified personality disorder.  While the examiner found that he had some symptoms of posttraumatic stress disorder, the VA examiner concluded that the appellant did not meet all of the criteria for a posttraumatic stress disorder diagnosis at that time.  Rather the diagnosis was a personality disorder not otherwise specified with histrionic and narcissistic features.   The examiner noted that the claimed stressor was a loud concussion caused by a non-live grenade exploding near him during a combat simulation exercise, and that the claimant manifested symptoms consistent with a sub-threshold for posttraumatic stress disorder.  The examiner determined, however, that this event did not meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)  criterion for a stressor.  Although the examiner did not diagnose posttraumatic stress disorder, and therefore did not opine as to whether it was caused by service, the examiner did indicate that the symptoms were a result of the in-service stressor.  Significantly, the examiner noted that the appellant claimed that the event caused recurrent and intrusive distressing recollections; efforts to avoid stimuli associated with recollections of the trauma; and symptoms of increased arousal.  The examiner noted that the Veteran reported that, since the stressor occurred, he had lost a sense of trust in himself; had poor sleep; had irritability; and had difficulty concentrating and completing tasks.
 
In a July 2015 disability benefits questionnaire, a private psychiatrist diagnosed the Veteran with posttraumatic stress disorder by history, and an unspecified depressive disorder.  The examiner noted that the diagnosis was consistent with the diagnostic criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -V)  During the examination, the Veteran described the in-service incident of the grenade simulator exploding near him, and noted experiencing amnesia immediately after.  He also noted behavioral changes subsequent to the incident.  The private psychiatrist noted that the Veteran's depressive symptoms overlap with his trauma-related symptoms.  The examiner further noted that he met the posttraumatic stress disorder criterion of exposure to a traumatic event.  In her notes under that criterion, she recorded the Veteran's report of the in-service incident, referred to his "posttraumatic amnesia," and listed symptoms the Veteran has experienced since the incident.  While the examiner never explicitly opines that posttraumatic stress disorder is caused by the in-service incident, she implies that the two are related by using phrases such as "his trauma-related symptomology."  The examiner did not address whether she found the Veteran's account is not credible, and did s not indicate there is any other incident that caused the Veteran's posttraumatic stress disorder.  Still, the July 2015 disability benefits questionnaire is the most thorough review of the Veteran's posttraumatic stress disorder and is highly probative.
 
VA treatment records reflect that the Veteran has received several diagnoses of, and continued treatment for, posttraumatic stress disorder.  See, e.g., November 2013 VA Treatment Records.  In fact, February 2012 VA treatment records reflect that the "Veteran has [posttraumatic stress disorder] stemming from incident that occurred in the military in which he was injured during a training exercise."
 
The Veteran has consistently described the incident that occurred during training, and has consistently reported that his symptoms began after that incident.  See, e.g., September 2010 VA Treatment Records, August 2015 VA Form 9.  He reports symptoms such as nightmares, flashbacks, and personality changes following the incident.  See, e.g., October 2011 and September 2010.  The Veteran's consistent reporting of the incident in training and subsequent symptoms is both credible and probative of the current issue.
 
After considering the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board finds that  posttraumatic stress disorder is related to in-service stressor.  In this regard, the Board acknowledges that some may conclude that a dummy explosion in peacetime does not qualify as a stressor especially when set against an explosion in combat.  The Board, however, has no authority to substitute its judgment for that of a trained medical professional.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, given that the record is in equipoise, service connection is in order.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
  
  
ORDER
 
Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder, is granted.
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


